Citation Nr: 0711696	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-31 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for allergy disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.  M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
November 1966.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The veteran's current allergy disability consists of 
allergic rhinitis and allergic conjunctivitis.

2.  The medical evidence does not show a nexus between the 
veteran's current allergic rhinitis and allergic 
conjunctivitis and his military service.


CONCLUSION OF LAW

Allergic rhinitis and allergic conjunctivitis were not 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
February 2003, prior to the initial AOJ decision.  Although 
this notice was deficient in that it failed to provide notice 
to the veteran of the fourth Pelegrini II element, notice of 
this element was provided in a November 2005 letter.  These 
letters read as a whole advised the veteran of the all the 
Pelegrini II elements as stated above.  The veteran's claim 
was readjudicated in November 2006.  Thus the Board finds 
that the late timing of the notice of the fourth Pelegrini II 
element is nonprejudicial error as the veteran has been 
afforded appropriate notice and subsequent adjudication.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran was provided notice in 
July 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claim, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claim.

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has met its "duty to notify" 
the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from August 
1979 through March 2003.  The veteran provided private 
medical treatment records from March 1996 and August 2003.  
He has not identified any additional private medical 
treatment.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  He submitted a statement in May 
2005 that he had no additional evidence to submit.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in May 2006 and August 
2006.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran contends that his current allergies are related 
to pruritis that he was treated for in service.  Specifically 
he contends that he was misdiagnosed in service and that he 
had an allergy infection that caused his skin to itch.  He 
alleges that the army doctor failed to appropriately examine 
him and conduct allergy testing.

The medical evidence submitted in connection with the 
veteran's claim reveals that, in March 1996, the veteran was 
seen at the emergency room of a private hospital with 
complaints of swelling in the face and throat after eating 
lobster.  The diagnosis was allergic reaction and he was 
instructed to avoid seafood.  Other pertinent medical records 
show the veteran was allergy tested in August 2003.  He 
tested positive for allergies to grasses, cockroach, and 
shellfish.  These records also show a diagnosis of allergic 
rhinitis.

The veteran was provided VA examinations in May 2006 and 
August 2006.  At the May 2006 examination, the veteran 
reported having allergies to bee sting, food and having 
allergic rhinitis.  He reported having symptoms during 
service such as itchy eyes, runny nose and stuffy nose.  He 
reported having these symptoms when he was a child.  Physical 
examination was negative except the conjunctivae were 
hyperemic.  The assessment was allergic rhinitis and probable 
allergic conjunctivitis.  The examiner noted that the veteran 
may also have food allergy and bee sting allergy by history.  
He stated, however, that it is difficult to make a service 
connection because the veteran's allergies occurred before 
military service, such as the bee sting allergy at the age of 
13 and the allergic rhinitis at the age of five, and 
allergies can be genetic.

The veteran underwent separate respiratory and eye 
examinations in August 2006.  From the eye examination, the 
veteran was assessed to have chronic allergic conjunctivitis.  
At the respiratory examination, the veteran reported being 
treated for allergic rhinitis.  When asked about conditions 
prior to service, the veteran indicated this was so many 
years ago but, to the best of his recollection, he had no 
nose problems prior to the service and also reported that, to 
the best of his recollection, he had nose problems while in 
the service.  He reported symptoms of sneezing, sniffling and 
itching in the nose and, again, he indicated that, to the 
best of his recollection, he told the service doctor about 
all of his complaints including the nose problems when he saw 
him for generalized itching in the service.  The veteran 
reported he has continued to have nose problems on and off 
since then, and reports the condition is about the same.  His 
current symptoms include sneezing, itching, runny nose with 
watery drip, and, at times, the nose is stopped up but he can 
still breathe through it.  He reported the symptoms are 
intermittent, occurring year round but more prevalent during 
the spring and fall.  Physical examination was essentially 
normal except the nose exam showed hypertrophic nasal 
turbinates with whitish discharge seen in the right nasal 
cavity.  The assessment was allergic rhinitis.

Thus the medical evidence clearly shows the veteran has 
multiple allergies, none of which are productive of chronic 
disability, but he also has chronic allergic rhinitis and 
chronic allergic conjunctivitis.  These chronic problems will 
be the focus of the Board's decision.  

As indicated, in order to be entitled to service connection, 
the evidence of record must show the veteran's current 
allergy related disabilities were incurred in or aggravated 
by his military service.  In reviewing the veteran's service 
medical records, the Board notes that the veteran was treated 
for complaints of itching all over his body in August and 
September of 1964.  The assessment was pruritis without a 
known cause.  The treatment records indicate that veteran had 
nonspecific complaints of generalized itching without rash.  
The veteran requested to be evaluated for allergies.  Blood 
tests were performed on September 4th and 17th.  Although the 
September 4th blood test appeared to contain 19 percent 
atypical lymphs, the September 17th blood test was within 
normal limits, and the veteran's itching was believed to be 
functional.  

The veteran was referred to the Dermatology Clinic and was 
seen in September 1964.  At that time, he complained of 
generalized pruritis which he said had been going on for two 
or three years and was worse during the summer months.  He 
also said that he knew of no personal allergies but his 
mother had asthma and his sister was allergic to milk.  On 
physical examination, he had no dermatitis or evidence of 
irritation of the skin or mucous membranes.  There was no 
lymphadenopathy.  The impression was also suspected 
functional basis though it was indicated that the blood tests 
would be repeated.  An October 1964 treatment note indicates 
that the blood work was normal.  It also indicates that the 
veteran reported he itches intermittently and not severely.  
He was advised to keep the soapy showers and on to 
requirements of good hygiene.  There are no other notes seen 
in the service medical records for complaints of itching.  
There is a July 1966 emergency treatment note that indicates 
the veteran was given gamma benzene hexachloride ointment, 
but the reasons for doing so are not indicated.  Finally, 
there are no treatment notes indicating complaints of 
symptoms of sneezing, sniffling and itching in the nose or 
itching of the eyes.

Thus there is nothing in the service medical records to show 
that the veteran's current allergic rhinitis and 
conjunctivitis were incurred in service.  In order to 
establish service connection, therefore, there must be 
medical evidence establishing a nexus between the current 
disability and service or evidence showing a continuity of 
symptomatology since service.

With regard to his allergic rhinitis, the VA examiner in May 
2006 was unable to provide a nexus opinion based on the fact 
that the veteran reported the onset of his allergic rhinitis 
at the age of five.  The August 2006 examiner, however, 
opined that, based on the veteran's statement that he did not 
have problems with allergic rhinitis prior to service and 
that he reported having symptoms during service, it is as 
likely as not that the veteran had allergic rhinitis during 
service.  It is clear that this examiner rendered his opinion 
based solely upon the report of the veteran.  In his report, 
the examiner indicates that he reviewed the veteran's claims 
file and all pertinent medical records therein and noted that 
there were multiple entries related to generalized itching 
and pruritis but that he did not locate specific references 
to allergic rhinitis.  

Although the examiner obviously found the veteran's 
statements to be reliable, the Board is not as inclined to do 
so because of the veteran's inconsistent reporting regarding 
the onset of his allergic rhinitis.  At the May and August 
2006 examinations, the veteran provided completely different 
medical histories with regards to the onset of his allergic 
rhinitis.  At the May 2006 examination, the veteran reported 
onset of his allergic rhinitis at the age of five.  But at 
the August 2006 examination, the veteran clearly denied the 
onset of his allergic rhinitis symptoms prior to his entering 
into service.  Given the inconsistencies in his reports, the 
Board finds that he is not a reliable historian and does not 
give weight to his statements as to the onset of his allergic 
rhinitis.

Consequently the Board finds that the August 2006 examiner's 
opinion based solely upon the report of the veteran is based 
on a faulty premise and therefore is not reliable for 
establishing a nexus between the veteran's current allergic 
rhinitis and his military service.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993) (The Board is not bound to accept 
an opinion based on history provided by the appellant and on 
unsupported clinical evidence.).  See also Reonal v. Brown, 5 
Vet App. 458, 461 (1993) (An opinion based upon an erroneous 
factual premise has no probative value.).  

There is, therefore, no reliable medical opinion relating the 
veteran's current allergic rhinitis to his military service.  
In addition, there is no evidence to show continuity of 
symptomatology.  The veteran has stated that he has had 
symptoms of allergic rhinitis since service.  The first 
diagnosis of allergic rhinitis shown in the post-service 
medical records is, however, not seen until August 2003, 
almost 40 years after the veteran separated from service.  
The veteran's allegation as to continuity of symptomatology, 
standing alone, is not plausible in light of the absence of 
continuous symptomatology in the medical evidence of record.  
See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  
Furthermore, despite the veteran's allegation of continuity 
of symptomatology, there is no evidence that he sought 
professional help from an allergist until August 2003 even 
though he had an allergic reaction to lobster in 1996 and was 
apparently referred to an allergist at that time.

With regard to his allergic conjunctivitis, both the May and 
August 2006 VA examiners were unable to provide an opinion 
whether the veteran's allergic conjunctivitis is related to 
his military service.  As with the veteran's allergic 
rhinitis, there is no treatment noted in the service medical 
records for complaints relating to symptoms of 
conjunctivitis.  In addition, post-service medical evidence 
does not show a diagnosis of allergic conjunctivitis until 
the May 2006 VA examination.  There is, therefore, no medical 
opinion relating the veteran's current allergic 
conjunctivitis to his military service nor is there evidence 
showing a continuity of symptomatology despite the veteran's 
allegations thereof.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current allergic rhinitis and allergic 
conjunctivitis or related to his military service.  The 
evidence lacks reliable medical opinions regarding a nexus 
and fails to show continuity of symptomatology of these 
conditions since service.  The preponderance of evidence 
being against the veteran's claim for service connection, the 
benefit of the doubt doctrine does not apply.  Consequently, 
the veteran's claim for service connection for an allergy 
disability must be denied.

ORDER

Entitlements service connection for an allergy disability is 
denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


